 



EXHIBIT 10.1
EXECUTION VERSION
 
 
TRANSACTION, CONTRIBUTION AND PURCHASE AGREEMENT
dated as of August 20, 2007,
by and among
Rhapsody America LLC,
RealNetworks, Inc.,
RealNetworks Digital Music of California, Inc.,
Viacom International Inc.
and
DMS Holdco Inc.
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                     
Page
ARTICLE I

 
            Definitions and Usage

 
           
SECTION 1.01.
  Definitions     2  
 
            ARTICLE II

 
            Transactions

 
           
SECTION 2.01.
  Contributions and Purchases     9  
SECTION 2.02.
  Issuance of Membership Interests     9  
SECTION 2.03.
  Transfer of Benefits and Burdens of Rights     9  
SECTION 2.04.
  Assignment of Benefits and Burdens of Certain Contracts and Rights     10  
SECTION 2.05.
  Closing     11  
 
            ARTICLE III

 
            Representations and Warranties

 
           
SECTION 3.01.
  Representations and Warranties of RN Parent     11  
SECTION 3.02.
  Representations and Warranties of MTVN Parent     15  
 
            ARTICLE IV

 
            Covenants

 
           
SECTION 4.01.
  Tax Treatment     19  
SECTION 4.02.
  Employee Matters     20  
SECTION 4.03.
  Expenses; Transfer Taxes     21  
SECTION 4.04.
  Other Assets     21  
SECTION 4.05.
  Further Assurances     22  

- i -  



--------------------------------------------------------------------------------



 



                     
Page
ARTICLE V

 
            Indemnification

 
           
SECTION 5.01.
  RN Indemnification     22  
SECTION 5.02.
  MTVN Indemnification     23  
SECTION 5.03.
  Company Indemnification     24  
SECTION 5.04.
  Calculation of Losses     24  
SECTION 5.05.
  Termination of Indemnification     25  
SECTION 5.06.
  Procedures; Exclusivity     25  
SECTION 5.07.
  Mitigation     26  
SECTION 5.08.
  Survival     27  
 
            ARTICLE VI

 
            Miscellaneous

 
           
SECTION 6.01.
  Notices     27  
SECTION 6.02.
  No Third Party Beneficiaries     27  
SECTION 6.03.
  Waiver     27  
SECTION 6.04.
  Integration     27  
SECTION 6.05.
  Headings     28  
SECTION 6.06.
  Counterparts     28  
SECTION 6.07.
  Severability     28  
SECTION 6.08.
  Amendments and Modifications     28  
SECTION 6.09.
  Governing Law     28  
SECTION 6.10.
  Dispute Resolution     28  
SECTION 6.11.
  Waiver of Jury Trial     28  
SECTION 6.12.
  Absence of Presumption     28  

Schedules
Schedule 1 — Initial Cash Contributions
Schedule 2 — RN Contribution Assets
Schedule 3 — MTVN Contribution Assets
Schedule 4 — Contributed Employees
Schedule 5 — LLC Membership Interests and Participation Percentages
Schedule 6 — Dispute Resolution
Schedule 7 — Notices
RN Parent Disclosure Schedule
MTVN Parent Disclosure Schedule
Exhibits
Exhibit A — MTVN Note

- ii -



--------------------------------------------------------------------------------



 



     TRANSACTION, CONTRIBUTION AND PURCHASE AGREEMENT (this “Agreement”) dated
as of August 20, 2007, among Rhapsody America LLC, a Delaware limited liability
company (the “Company”), RealNetworks, Inc., a Washington corporation (“RN
Parent”), RealNetworks Digital Music of California, Inc., a California
corporation (“RN Sub”), Viacom International Inc., a Delaware corporation (“MTVN
Parent”), on behalf of its MTV Networks Division (“MTVN”), and DMS Holdco Inc.,
a Delaware corporation (“MTVN Sub”).
          WHEREAS, RN Parent, RN Sub, MTVN Parent and MTVN Sub have entered into
a Limited Liability Company Agreement (the “LLC Agreement”), dated as of the
date hereof, for the Company, pursuant to which, on the date hereof, RN Parent
and MTVN Parent shall launch a joint venture to be operated through the Company;
          WHEREAS, RN Parent and the Company have entered into a Audio Music
Service Brand and Content License and Distribution Agreement (the “RN Brand and
Content Agreement”), dated as of the date hereof, pursuant to which, on the date
hereof, RN Parent shall license certain content, programming and branding to the
Company in support of the operation and promotion of the joint venture;
          WHEREAS, MTVN Parent and the Company have entered into a Audio Music
Service Brand and Content License, Distribution and Advertising Agreement (the
“MTVN Brand and Content Agreement”), dated as of the date hereof, pursuant to
which, on the date hereof, MTVN Parent shall license certain content,
programming and branding and sell advertising and marketing to the Company in
support of the operation and promotion the joint venture;
          WHEREAS, MTVN Parent and the Company have entered into an URGE Brand
and Content License Agreement (the “URGE Brand and Content Agreement”), dated as
of the date hereof, pursuant to which, on the date hereof, MTVN Parent shall
license certain content, programming and branding to the Company in support of
the operation and promotion the joint venture;
          WHEREAS, RN Parent and the Company have entered into a RN-Venture
License and Music Services Agreement (the “RN License and Services Agreement”),
dated as of the date hereof, pursuant to which, on the date hereof, RN Parent
shall provide certain technology licenses and services to the Company in support
of the operation of the joint venture;
          WHEREAS, RN Parent, MTVN Parent and the Company have entered into a
Rhapsody Web Services Agreement (the “Web Services Agreement”), dated as of the
date hereof, pursuant to which, on the date hereof, RN Parent, MTVN Parent and
the Company shall use certain services to power certain digital audio music
services;

 



--------------------------------------------------------------------------------



 



          WHEREAS, MTVN Parent and the Company have entered into a
Viacom-Venture Services Agreement (the “Viacom Services Agreement”), dated as of
the date hereof, pursuant to which, on the date hereof, MTVN Parent shall
provide certain services to the Company;
          WHEREAS, RN Parent and MTVN Parent have entered into a Stockholder
Agreement (the “Stockholder Agreement”), dated as of the date hereof, pursuant
to which, upon the occurrence of certain conditions specified therein, certain
terms and conditions concerning registration, access to information rights and
standstill and transfer restrictions relating to equity securities of RN Parent
beneficially owned by MTVN Parent and certain other matters shall become
effective; and
          WHEREAS, RN Parent, MTVN Parent and the Company are entering into this
Agreement to effect the transfer and contribution of certain assets to the
Company and to establish certain other terms and conditions of the launch of the
joint venture;
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
Definitions and Usage
          SECTION 1.01. Definitions. (a) The following terms shall have the
meanings set forth below for purposes of this Agreement:
          “Affiliate” of any specified Person means any other Person directly or
indirectly Controlling, Controlled by or under direct or indirect common Control
with such specified Person; provided, that the Company and its subsidiaries
shall not be deemed to be an Affiliate of any of RN Parent, RN Sub, MTVN Parent
or MTVN Sub, and provided, further, that “Affiliate”, when used with respect to
MTVN or MTVN Parent or any of their Affiliates, shall only mean Viacom Inc., a
Delaware corporation, and any direct or indirect subsidiaries of Viacom Inc. and
shall not include any direct or indirect stockholder of Viacom Inc. or any of
their Affiliates other than Viacom Inc. and any direct or indirect subsidiaries
of Viacom Inc.
          “Applicable Law” means any statute, law, ordinance, rule or
regulation.
          “Business Day” means any day other than a Saturday, a Sunday or a U.S.
Federal holiday.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Contracts” means all contracts, agreements, commitments and other
legally binding arrangements, whether oral or written.

2



--------------------------------------------------------------------------------



 



          “Contribute” means to contribute, assign, transfer, convey and
deliver, and “Contributing” and “Contributed” shall have correlative meanings.
          “Consent” means any consent, approval, license, permit, order or
authorization.
          “Control” means, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through ownership of securities or
partnership, membership, limited liability company, or other ownership
interests, by contract or otherwise and the terms “Controlling” and “Controlled”
have meanings correlative to the foregoing.
          “Existing Consumer Digital Music Business” means (i) with respect to
RN Parent, the business, activities and operations of RN Parent and its
subsidiaries and divisions that comprise the branded consumer digital music
services of RN Parent, including RN Parent’s “Rhapsody”, “Rhapsody 25 Service”,
Rhapsody.com, “RealMusic”, and free and premium radio services, in the United
States and the territories and possessions thereof, as well as free and premium
radio services in the United Kingdom, Germany and Japan and (ii) with respect to
MTVN Parent, the business, activities and operations of MTVN Parent and its
subsidiaries and divisions that comprise the URGE branded consumer digital music
service in the United States and the territories and possessions thereof.
          “Governmental Entity” means any Federal, state, local or foreign
government or any court of competent jurisdiction, regulatory or administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign.
          “Initial Contributions” means, (i) with respect to RN Parent, the RN
Initial Contributions and (ii) with respect to MTVN Parent, the MTVN Initial
Contributions.
          “Intellectual Property” means all patents (including all reissues,
divisions, continuations and extensions thereof), patent applications, patent
rights, trademarks, trademark registrations, trademark applications,
servicemarks, trade names, business names, brand names, copyrights, copyright
registrations, designs, design registrations, and all rights to any of the
foregoing.
          “Investments” means all shares of capital stock, partnership and
limited liability company interests or any other equity interest in any
corporation, company, limited liability company, partnership, joint venture,
trust or other business association and all other investments.
          “Judgments” means any judgment, order or decree.
          “Lien” means any pledge, encumbrance, security interest, purchase
option, call or similar right.
          “Material Adverse Effect” means, with respect to a Person, a material
adverse effect on (i) (x) the business, assets, financial condition or results
of operations of

3



--------------------------------------------------------------------------------



 



the Existing Consumer Digital Music Business of such Person or (y) the Company,
in each case, taken as a whole or (ii) such Person’s ability to perform its
obligations under any Transaction Document to which it is, or is specified to
be, a party.
          “MTVN Contributed Contracts” means the Contracts included as part of
the MTVN Contribution Assets.
          “MTVN Contributed Intellectual Property” means the Intellectual
Property included as part of the MTVN Contribution Assets.
          “MTVN Contribution Assets” means the right, title and interest of MTVN
Parent (and its subsidiaries and divisions) in, to and under the assets,
properties and agreements set forth in Schedule 3 hereto.
          “MTVN Excluded Liability” means any liability, obligation or
commitment of MTVN Parent (and its subsidiaries and divisions) that is not an
MTVN Included Liability.
          “MTVN Included Liabilities” means (i) the liabilities, obligations and
commitments contained in or arising out of the MTVN Contribution Assets,
(ii) the liabilities, obligations and commitments contained in or arising out of
the MTVN License Assets (other than, for the avoidance of doubt, liabilities,
obligations or commitments of MTVN Parent or MTVN Sub to the Company under the
MTVN Brand and Content Agreement, the URGE Brand and Content Agreement or the
Viacom Services Agreement), (iii) the liabilities, obligations and commitments
contained in or arising out of the MTVN Service Assets (other than, for the
avoidance of doubt, liabilities, obligations or commitments of MTVN Parent or
MTVN Sub to the Company under the MTVN Brand and Content Agreement, the URGE
Brand and Content Agreement or the Viacom Services Agreement), (iv) the
liabilities, obligations and commitments contained in or arising out of the MTVN
Other Assets, (v) the liabilities, obligations and commitments contained in or
arising out of the Contracts and Permits set forth on Schedule 2.04C, and
(vi) the liabilities, obligations and commitments contained in or arising out of
the Contracts and Permits set forth on Schedule 2.04D but only with respect to
the portions of those Contracts and Permits that pertain to the Existing
Consumer Digital Music Business of MTVN Parent, in each case, whether arising
before, on or after the Closing.
          “MTVN Initial Cash Contributions” means the cash contributions of MTVN
Sub as set forth opposite MTVN Sub in Schedule 1 hereto.
          “MTVN Initial Contributions” means, collectively, the aggregate MTVN
Initial Cash Contributions and the MTVN Contribution Assets.
          “MTVN License Assets” means the assets, properties and rights of the
Existing Consumer Digital Music Business of MTVN Parent licensed to the Company
pursuant to the (i) MTVN Brand and Content Agreement, (ii) URGE Brand and
Content Agreement and (iii) Viacom Services Agreement.

4



--------------------------------------------------------------------------------



 



          “MTVN Note” means the promissory note of MTVN Parent and MTVN Sub
attached as Exhibit A hereto.
          “MTVN Other Assets” means the assets, properties and rights of MTVN
Parent of whatever kind and nature, real or personal, tangible or intangible,
that are owned, leased or licensed by MTVN Parent or its subsidiaries or
divisions on the date of the Closing and used, held for use or intended to be
used primarily in the operation or conduct of the Existing Consumer Digital
Music Business of MTVN Parent, other than the MTVN Contribution Assets, MTVN
License Assets and MTVN Service Assets.
          “MTVN Service Assets” means the assets, properties and rights of the
Existing Consumer Digital Music Business of MTVN Parent provided in the form of
services to the Company pursuant to the (i) MTVN Brand and Content Agreement,
(ii) URGE Brand and Content Agreement and (iii) Viacom Services Agreement.
          “Organizational Documents” means, with respect to any Person at any
time, such Person’s certificate or articles of incorporation, corporate
statutes, by-laws, memorandum and articles of association, certificate of
formation of limited liability company, limited liability company agreement and
other similar organizational or constituent documents, as applicable, in effect
at such time.
          “Permits” means all licenses, permits, registrations, and other
authorizations issued by any Governmental Entity for use in connection with the
conduct of the business or operations of the relevant business.
          “Permitted Lien” means, collectively, (i) all statutory or other liens
for taxes or assessments which are not yet due or the validity of which is being
contested in good faith by appropriate proceedings, (ii) all mechanics’,
material men’s, carriers’, workers’ and repairers’ liens, and other similar
liens imposed by law, incurred in the ordinary course of business, which allege
unpaid amounts that are less than 30 days delinquent or which are being
contested in good faith by appropriate proceedings and (iii) all other Liens
which do not materially detract from or materially interfere with the
marketability, value or present use of the asset subject thereto or affected
thereby.
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, governmental authority or other entity.
          “Personally Identifiable Information” means data that identifies a
particular person, by name, age, address, telephone number, electronic mail
address, social security number or other similar identification number issued by
a Governmental Entity, bank account number or credit card number.
          “Proceeding” means any claim, action, suit, proceeding, arbitration,
investigation, or hearing or notice of hearing.
          “RN Contributed Contracts” means the Contracts included as part of the
RN Contribution Assets.

5



--------------------------------------------------------------------------------



 



          “RN Contributed Intellectual Property” means the Intellectual Property
included as part of the RN Contribution Assets.
          “RN Contribution Assets” means the right, title and interest of RN
Parent (and its subsidiaries and divisions) in, to and under the assets,
properties and agreements set forth in Schedule 2 hereto.
          “RN Excluded Liability” means any liability, obligation or commitment
of RN Parent (and its subsidiaries and divisions) that is not an RN Included
Liability.
          “RN Included Liabilities” means (i) the liabilities, obligations and
commitments contained in or arising out of the RN Contribution Assets, (ii) the
liabilities, obligations and commitments contained in or arising out of the RN
License Assets (other than, for the avoidance of doubt, liabilities, obligations
or commitments of RN Parent or RN Sub to the Company under the RN Brand and
Content Agreement, the RN License and Services Agreement or the Web Services
Agreement), (iii) the liabilities, obligations and commitments contained in or
arising out of the RN Service Assets (other than, for the avoidance of doubt,
liabilities, obligations or commitments of RN Parent or RN Sub to the Company
under the RN Brand and Content Agreement, the RN License and Services Agreement
or the Web Services Agreement), (iv) the liabilities, obligations and
commitments contained in or arising out of the RN Other Assets, (v) the
liabilities, obligations and commitments contained in or arising out of the
Contracts and Permits set forth on Schedule 2.04A, and (vi) the liabilities,
obligations and commitments contained in or arising out of the Contracts and
Permits set forth on Schedule 2.04B but only with respect to the portions of
those Contracts and Permits that pertain to the Existing Consumer Digital Music
Business of RN Parent, in each case, whether arising before, on or after the
Closing.
          “RN Initial Cash Contributions” means the cash contributions of RN Sub
as set forth opposite RN Sub in Schedule 1 hereto.
          “RN Initial Contributions” means, collectively, the aggregate RN
Initial Cash Contributions and the RN Contribution Assets.
          “RN License Assets” means the assets, properties and rights of the
Existing Consumer Digital Music Business of RN Parent licensed to the Company
pursuant to the (i) RN Brand and Content Agreement, (ii) RN License and Services
Agreement and (iii) Web Services Agreement.
          “RN Other Assets” means the assets, properties and rights of RN Parent
of whatever kind and nature, real or personal, tangible or intangible, that are
owned, leased or licensed by RN Parent or its subsidiaries or divisions on the
date of the Closing and used, held for use or intended to be used primarily in
the operation or conduct of the Existing Consumer Digital Music Business of RN
Parent, other than the RN Contribution Assets, RN License Assets and RN Service
Assets.
          “RN Service Assets” means the assets, properties and rights of the
Existing Consumer Digital Music Business of RN Parent provided in the form of
services

6



--------------------------------------------------------------------------------



 



to the Company pursuant to the (i) RN Brand and Content Agreement, (ii) RN
License and Services Agreement and (iii) Web Services Agreement.
          “Transaction Documents” means, collectively, (i) this Agreement,
(ii) the LLC Agreement, (iii) the RN Brand and Content Agreement, (iv) the MTVN
Brand and Content Agreement, (v) the URGE Brand and Content Agreement, (vi) the
RN License and Services Agreement, (vi) the Web Services Agreement, (vii) the
Viacom Services Agreement and (viii) the Stockholder Agreement.
          “Transactions” means the transactions contemplated by the Transaction
Documents.
          “Transfer Tax” means any liabilities, obligations or commitments for
transfer, documentary, sales, use, registration, value-added and other similar
taxes, governmental fees or other like assessments or charges of any kind
whatsoever and related amounts (including any penalties, interest and additions
thereto).
          (b) The following terms are defined in the Section of this Agreement
set forth below.

          Defined in Term   Section
“Agreement”
  Preamble
“Closing”
  2.05
“Company”
  Preamble
“Disclosure Schedule”
  3.01
“indemnified party”
  5.06(a)
“LLC Agreement”
  Recitals
“Losses”
  5.01(a)
“MTVN”
  Preamble
“MTVN Sub”
  Preamble
“MTVN Brand and Content Agreement”
  Recitals
“MTVN Parent”
  Preamble
“MTVN Transferred Employees”
  4.02(d)
“RN Brand and Content Agreement”
  Recitals
“RN License and Services Agreement”
  Recitals
“RN Parent”
  Preamble
“RN Sub”
  Preamble
“RN Transferred Employees”
  4.02(d)
“Stockholder Agreement”
  Recitals
“Third Party Claim”
  5.06(a)
“Transferred Employees”
  4.02(a)
“URGE Brand and Content Agreement”
  Recitals
“Viacom Services Agreement”
  Recitals
“Web Services Agreement”
  Recitals

7



--------------------------------------------------------------------------------



 



          (c) Terms and Usage Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. All references herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be deemed to be references to
Articles and Sections of, Annexes and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. All Annexes, Exhibits and Schedules
attached hereto shall be deemed incorporated herein as if set forth in full
herein. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “or” shall not be exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if”. References to a Person are also to
its permitted successors and permitted assigns. Unless otherwise expressly
provided herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.

8



--------------------------------------------------------------------------------



 



ARTICLE II
Transactions
          SECTION 2.01. Contributions and Purchases. (a) In accordance with
Section 4.01 of the LLC Agreement, (i) on the date hereof, RN Sub shall and
hereby does unconditionally and irrevocably Contribute (or cause to be
Contributed) to the Company, and the Company shall and hereby does
unconditionally and irrevocably accept from RN Parent, the RN Contribution
Assets, (ii) on each date set forth opposite each RN Initial Cash Contribution,
RN Sub shall unconditionally and irrevocably Contribute (or cause to be
Contributed) to the Company, and the Company shall unconditionally and
irrevocably accept from RN Sub, such RN Initial Cash Contribution and (iii) the
parties shall execute such appropriate bills of sale and assignments to reflect
the foregoing.
          (b) In accordance with Section 4.01 of the LLC Agreement, (i) on the
date hereof, MTVN Sub shall and hereby does unconditionally and irrevocably
Contribute (or cause to be Contributed) to the Company, and the Company shall
and hereby does unconditionally and irrevocably accept from MTVN Sub, the MTVN
Contribution Assets, (ii) on each date set forth opposite each MTVN Initial Cash
Contribution, MTVN Sub shall unconditionally and irrevocably Contribute (or
cause to be Contributed) to the Company, and the Company shall unconditionally
and irrevocably accept from MTVN Sub, such MTVN Initial Cash Contribution and
(iii) the parties shall execute such appropriate bills of sale and assignments
to reflect the foregoing.
          (c) On the date hereof, in accordance with Section 4.01 of the LLC
Agreement, MTVN Sub shall purchase a portion of its membership interests in the
Company for the MTVN Note.
          (d) On the date hereof, the Company shall and hereby does assume
(i) the RN Included Liabilities and (ii) the MTVN Included Liabilities.
          SECTION 2.02. Issuance of Membership Interests. On the date hereof
immediately following the Contributions of the MTVN Contribution Assets and RN
Contribution Assets and purchases under Section 2.01:
          (a) the Company shall issue to RN Sub the membership interests of the
Company corresponding to the participation percentages set forth next to RN Sub
in Schedule 5 hereto; and
          (b) the Company shall issue to MTVN Sub the membership interests of
the Company corresponding (i) to the participation percentages that are being
exchanged for the MTVN Initial Contributions and (ii) to the participation
percentages that are being purchased with the MTVN Note, in each case, as set
forth next to MTVN Sub in Schedule 5 hereto.
          SECTION 2.03. Transfer of Benefits and Burdens of Rights. With respect
to any RN Contribution Asset or MTVN Contribution Asset that is Contributed to
the Company pursuant to Section 2.01 (excluding items set forth in
Schedule 2.04A,

9



--------------------------------------------------------------------------------



 



Schedule 2.04B, Schedule 2.04C or Schedule 2.04D), any claim or right or any
benefit arising thereunder or resulting therefrom and any liability thereunder
shall be assigned to and assumed by the Company unless such attempted assignment
or assumption thereof, without the approval of a party thereto, would be
ineffective or would constitute a breach or other contravention thereof or give
rise to any right of termination thereof, as a direct result of such transfer,
assignment or assumption. Each of RN Parent, RN Sub, MTVN Parent and MTVN Sub
shall use its commercially reasonable efforts to obtain the approval of the
other parties to any such RN Contribution Asset or MTVN Contribution Asset, or
any claim or right or any benefit arising thereunder, for the assignment thereof
to, and the assumption by, the Company. If, as of the date hereof, an attempted
transfer, assignment or assumption thereof would be ineffective or would give
rise to any right of termination thereof, each party shall transfer the benefits
and assume the obligations under such RN Contribution Asset or MTVN Contribution
Asset in accordance with this Agreement as of the date hereof or as soon as
practicable thereafter (including through a sub-contracting, sub-licensing, or
sub-leasing arrangement, or an arrangement under which such party would enforce
its claims, rights or benefits arising under such RN Contribution Asset or
MTVN Contribution Asset for the benefit of the Company, with the Company
assuming such party’s obligations and any and all rights of such party against
the other party thereto). If the approval of the other party is obtained, such
approval shall constitute a confirmation (automatically and without further
action of the parties hereto) that such RN Contribution Asset or
MTVN Contribution Asset is transferred or assigned to the Company as of the date
hereof, and (automatically and without further action of the parties hereto)
that the liabilities with respect to such RN Contribution Asset or
MTVN Contribution Asset are assumed by the Company as of the date hereof.
          SECTION 2.04. Assignment of Benefits and Burdens of Certain Contracts
and Rights. (a) With respect to the Contracts and Permits set forth in
Schedule 2.04A of the Disclosure Schedule, RN Parent shall transfer the benefits
and the obligations associated with such benefits of such Contracts and Permits,
and such Contracts and Permits shall not be assigned to nor assumed by the
Company.
          (b) In addition, with respect to only those portions of the Contracts
and Permits set forth in Schedule 2.04B of the Disclosure Schedule that pertain
to the Existing Consumer Digital Music Business of RN Parent, RN Parent shall
transfer the benefits and the obligations associated with such benefits of such
Contracts and Permits, and such Contracts and Permits shall not be assigned to
nor assumed by the Company.
          (c) With respect to the Contracts and Permits set forth in
Schedule 2.04C of the Disclosure Schedule, MTVN Parent shall transfer the
benefits and the obligations associated with such benefits of such Contracts and
Permits, and such Contracts and Permits shall not be assigned to nor assumed by
the Company.
          (d) In addition, with respect to only those portions of the Contracts
and Permits set forth in Schedule 2.04D of the Disclosure Schedule that pertain
to the Existing Consumer Digital Music Business of MTVN Parent, MTVN Parent
shall transfer the benefits and the obligations associated with such benefits of
such Contracts

10



--------------------------------------------------------------------------------



 



and Permits, and such Contracts and Permits shall not be assigned to nor assumed
by the Company.
          SECTION 2.05. Closing. The closing of the transactions set forth in
this Article II shall take place on the date hereof at the offices of Cravath,
Swaine & Moore LLP, 825 Eighth Avenue, New York, New York 10019, at 10:00 a.m.
or at such other place and time as the parties hereto shall agree (the
“Closing”). For the avoidance of doubt, as a result of the Closing, the
acceptance of the RN Initial Asset Contributions and MTVN Initial Asset
Contributions by the Company and the assumption of the RN Included Liabilities
and the MTVN Included Liabilities by the Company shall have been consummated.
ARTICLE III
Representations and Warranties
          SECTION 3.01. Representations and Warranties of RN Parent. Except as
set forth in a schedule dated the date of this Agreement (the “Disclosure
Schedule”) (with specific reference to the Section or subsection of this
Agreement to which the information stated in such schedule relates; provided,
however, that information set forth in one Section of the Disclosure Schedule
shall be deemed to apply to each other Section or subsection to which its
relevance is readily apparent), RN Parent represents and warrants to MTVN Parent
as follows:
          (a) Organization, Standing and Power. Each of RN Parent and RN Sub
(i) is duly organized or formed, validly existing and in good standing (with
respect to jurisdictions which recognize such concept) under the laws of the
jurisdiction in which it is so organized or formed and (ii) has full corporate
power and authority to perform and comply with all the terms and conditions of
each Transaction Document to which it is, or is specified to be, a party. Each
of RN Parent and RN Sub is duly qualified to do business as a foreign
corporation and is in good standing (with respect to jurisdictions which
recognize such concept) in all material respects in each jurisdiction in which
the nature of the business transacted by it or the character or location of the
properties owned or leased by it requires such qualification.
          (b) Authority; Execution and Delivery; Enforceability. Each of RN
Parent and RN Sub has full power and authority to execute and deliver the
Transaction Documents to which it is, or is specified to be, a party, and to
consummate the Transactions to which it is, or is specified to be, a party. The
execution, delivery and performance by each of RN Parent and RN Sub of the
Transaction Documents to which it is, or is specified to be, a party and the
consummation by each of RN Parent and RN Sub of the Transactions to which it is,
or is specified to be, a party have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of RN Parent or
RN Sub are necessary to authorize this Agreement or the consummation of the
Transactions. Each of RN Parent and RN Sub has duly executed and delivered this
Agreement and each other Transaction Document to which it is, or is specified to
be, a party, and this Agreement constitutes, and each other Transaction Document
to which it

11



--------------------------------------------------------------------------------



 



is, or is specified to be, a party will (assuming the execution and delivery by
each other party thereto) constitute its legal, valid and binding obligations,
enforceable against it in accordance with its terms.
          (c) No Conflicts; Consents. The execution and delivery by RN Parent
and RN Sub of this Agreement do not, the execution and delivery by RN Parent and
RN Sub of each other Transaction Document to which it is, or is specified to be,
a party will not, and the consummation of the Transactions and compliance by RN
Parent and RN Sub with the terms of the Transaction Documents will not conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, or result in the creation of any Lien upon any of the RN
Contribution Assets under, any provision of (i) the Organizational Documents of
RN Parent or its subsidiaries, (ii) any RN Contributed Contract or any Contract
by which any of the RN Contribution Assets is bound or (iii) any Judgment or
Applicable Law applicable to RN Parent or its subsidiaries or their respective
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect with respect to RN
Parent. No Consent of, or registration, declaration or filing with any
Governmental Entity is required to be obtained or made by or with respect to RN
Parent or its subsidiaries in connection with the (A) execution, delivery and
performance of this Agreement or any other Transaction Document or the
consummation of the Transactions or (B) the conduct by the Company of the
Existing Consumer Digital Music Business of RN Parent following the Closing as
conducted on the date hereof.
          (d) Title to Assets. RN Parent owns, directly or indirectly, and has
good and valid title to all of the RN Contribution Assets, free and clear of all
Liens, except Permitted Liens. This Section 3.01(d) does not relate to RN
Contributed Intellectual Property, such items being the subject of
Section 3.01(i).
          (e) Profit/Loss Statements. Schedule 3.01(e) sets forth the
profit/loss statements of the Existing Consumer Digital Music Business of RN
Parent from January 1, 2006 to June 30, 2007. Such profit/loss statements have
been prepared from the books and records of RN Parent relating to its Existing
Consumer Digital Music Business and present fairly in all material respects the
results of operations of its Existing Consumer Digital Music Business for the
periods indicated.
          (f) No Undisclosed Material Extraordinary Liabilities.
Schedule 3.01(f) sets forth, (A) to the best of RN Sub and RN Parent’s knowledge
and belief after reasonable diligence and inquiry by RN Sub and RN Parent’s
officers, all liabilities and obligations of any nature (whether accrued,
absolute, contingent, unasserted or otherwise) of the Existing Consumer Digital
Music Business of RN Parent, except for (i) liabilities and obligations incurred
in the ordinary course of the Existing Consumer Digital Music Business of RN
Parent consistent with past practice, (ii) taxes, (iii) liabilities and
obligations related to patent infringement claims (which are addressed below)
and (iv) matters that, individually or in the aggregate, are not reasonably
likely to be material to

12



--------------------------------------------------------------------------------



 



the Existing Consumer Digital Music Business of RN Parent taken as a whole and
(B) all patent infringement claims related to or that would reasonably be
purported to be related to the Existing Consumer Digital Music Business of RN
Parent about which RN Parent has actual knowledge, without having conducted due
diligence or inquiry, except for patent infringement claims that, individually
or in the aggregate, are not reasonably likely to be material to the Existing
Consumer Digital Music Business of RN Parent taken as a whole.
          (g) Contracts. All of the RN Contributed Contracts are in full force
and effect and are valid and binding agreements of RN Parent and, to the
knowledge of RN Parent, the other parties thereto, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws of general applicability
affecting creditors’ rights and remedies, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
Proceeding at law or in equity). To the knowledge of RN Parent, no party is in
default in any material respect under any of the RN Contributed Contracts, nor
does any condition exist that with notice or the lapse of time or both would
constitute such a default in any material respect. Except that which
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect with respect to RN Parent, the
Transactions will not affect the validity or enforceability of any of the RN
Contributed Contracts. Except that which individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse Effect
with respect to RN Parent, no party to any of the RN Contributed Contracts has
informed RN Parent of its intention or, to RN Parent’s actual knowledge, intends
(i) to terminate such Contract or amend the material terms thereof, (ii) to
refuse to renew such Contract upon expiration of its term or (iii) to renew such
Contract upon expiration only on terms and conditions that are more onerous to
RN Parent’s Existing Consumer Digital Music Business, as the case may be, than
those now existing. Complete and correct copies of all Contracts listed in the
Schedules, together with all modifications and amendments thereto, have been
made available to MTVN Parent.
          (h) Permits. Each material Permit of RN Parent’s Existing Consumer
Digital Music Business has been validly issued and is in full force and effect,
and RN Parent is the authorized legal holder thereof and has complied in all
material respects with all the terms and conditions thereof. As of the date
hereof, there is no Proceeding pending or, to RN Parent’s knowledge, threatened,
seeking the revocation, modification (in a manner adverse to RN Parent’s
Existing Consumer Digital Music Business) or limitation of any material Permit
of RN Parent’s Existing Consumer Digital Music Business, and no such Permit will
be subject to suspension, modification, revocation or non-renewal as a result of
the execution of this Agreement or the consummation of the Transactions, except
for such suspensions, modifications, revocations or non-renewals that
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect with respect to RN Parent. RN Parent
possesses all material Permits to own or hold under lease and operate the RN
Contribution Assets that are necessary to enable it to conduct its Existing
Consumer Digital Music Business as currently conducted.

13



--------------------------------------------------------------------------------



 



          (i) Contributed Intellectual Property. Except as has arisen in the
ordinary course of business consistent with past practice and without material
diminution of the value thereof, to the knowledge of RN Parent, no other Person
has any claim of ownership or right of use with respect to any RN Contributed
Intellectual Property. The use of RN Contributed Intellectual Property by RN
Parent does not, and the use by the Company immediately after the Closing will
not, conflict with, infringe upon, violate, or interfere with or constitute an
appropriation of any right, title, interest, or goodwill, including any
intellectual property right, patent (including all reissues, divisions,
continuations and extensions thereof), patent application, patent right,
trademark, trademark registration, trademark application, servicemark, trade
name, business name, brand name, copyright, copyright registration, design,
design registrations, and right to any of the foregoing of any other Person,
and, to the knowledge of RN Parent, there have been no claims made, and RN
Parent has not received any written notice, that any item of RN Contributed
Intellectual Property is invalid or conflicts with the asserted rights of any
Person.
          (j) Privacy. To the best of RN Sub and RN Parent’s knowledge and
belief after reasonable diligence and inquiry by RN Sub and RN Parent’s
officers, the conduct of RN Parent’s Existing Consumer Digital Music Business by
RN Parent and its subsidiaries and divisions complies in all material respects
with all Applicable Laws (including the Children’s Online Privacy Protection Act
of 1998, as amended) with respect to the protection of personal privacy,
Personally Identifiable Information regulated thereunder, sensitive personal
information, personal information of children and any other categories of
personal information, whether or not the same is accessed or used by RN Parent’s
Existing Consumer Digital Music Business.
          (k) Litigation. There are not any (i) outstanding Judgments against or
affecting the Existing Consumer Digital Music Business of RN Parent or
(ii) Proceedings pending or, to the knowledge of RN Parent, threatened or
alleged against or affecting the Existing Consumer Digital Music Business of RN
Parent, by or against any Governmental Entity or any other Person, that in any
manner challenges or seeks to prevent, enjoin, materially alter or materially
delay the Transactions or that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect with respect to RN
Parent.
          (l) Compliance with Applicable Laws. RN Parent’s Existing Consumer
Digital Music Business has been and is presently being conducted in compliance
in all material respects with all Applicable Laws. RN Parent has not received
any written communication during the past year from a Governmental Entity that
alleges that its Existing Consumer Digital Music Business is not in compliance
in any material respect with any Applicable Laws, and RN Parent has not received
any written notice that any investigation or review by any Governmental Entity
with respect to any of its Initial Contributions or its Existing Consumer
Digital Music Business is pending or that any such investigation is
contemplated.
          (m) Material Adverse Effect. Since June 30, 2007, there has not been
any event, change, effect or development that, individually or in the aggregate,
has had, or

14



--------------------------------------------------------------------------------



 



would reasonably be expected to have, a material adverse effect on (i) the
business, assets, financial condition or results of operations of the Existing
Consumer Digital Music Business of RN Parent taken as a whole or (ii) RN
Parent’s ability to perform its obligations under any Transaction Document to
which it is, or is specified to be, a party.
          (n) Investment Intent. Each of RN Parent and RN Sub understands that
(i) the membership interests in the Company to be issued to it as contemplated
by this Agreement or the LLC Agreement have not been, and will not be,
registered under the Securities Act of 1933, as amended, or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, and (ii) to
the extent it acquires any additional membership interests in the Company as
contemplated by the LLC Agreement, it will be acquiring such interests solely
for its own account for investment purposes, and not with a view to the
distribution thereof.
          (o) Sufficiency of Contributed Assets. The RN Contribution Assets, the
RN License Assets and RN Service Assets comprise all the material assets
employed by RN Parent and its subsidiaries and divisions necessary to conduct
the Existing Consumer Digital Music Business of RN Parent. The RN Contribution
Assets, the RN License Assets and RN Service Assets are sufficient for the
conduct of the Existing Consumer Digital Music Business of RN Parent immediately
following the Closing in substantially the same manner as currently conducted.
          (p) Conduct of the Company. The Company has not conducted any business
prior to the Closing and has no assets and liabilities other than those incident
to its formation and to the consummation of the Transactions.
          SECTION 3.02. Representations and Warranties of MTVN Parent. Except as
set forth in the Disclosure Schedule (with specific reference to the Section or
subsection of this Agreement to which the information stated in such schedule
relates; provided, however, that information set forth in one Section of the
Disclosure Schedule shall be deemed to apply to each other Section or subsection
to which its relevance is readily apparent), MTVN Parent represents and warrants
to RN Parent as follows:
          (a) Organization, Standing and Power. Each of MTVN Parent and MTVN Sub
(i) is duly organized or formed, validly existing and in good standing (with
respect to jurisdictions which recognize such concept) under the laws of the
jurisdiction in which it is so organized or formed and (ii) has full corporate
power and authority to perform and comply with all the terms and conditions of
each Transaction Document to which it is, or is specified to be, a party. Each
of MTVN Parent and MTVN Sub is duly qualified to do business as a foreign
corporation and is in good standing (with respect to jurisdictions which
recognize such concept) in all material respects in each jurisdiction in which
the nature of the business transacted by it or the character or location of the
properties owned or leased by it requires such qualification.
          (b) Authority; Execution and Delivery; Enforceability. Each of
MTVN Parent and MTVN Sub has full power and authority to execute and deliver the

15



--------------------------------------------------------------------------------



 



Transaction Documents to which it is, or is specified to be, a party, and to
consummate the Transactions to which it is, or is specified to be, a party. The
execution, delivery and performance by each of MTVN Parent and MTVN Sub of the
Transaction Documents to which it is, or is specified to be, a party and the
consummation by each of MTVN Parent and MTVN Sub of the Transactions to which it
is, or is specified to be, a party have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of MTVN Parent
or MTVN Sub are necessary to authorize this Agreement or the consummation of the
Transactions. Each of MTVN Parent and MTVN Sub has duly executed and delivered
this Agreement and each other Transaction Document to which it is, or is
specified to be, a party, and this Agreement constitutes, and each other
Transaction Document to which it is, or is specified to be, a party will
(assuming the execution and delivery by each other party thereto) constitute its
legal, valid and binding obligations, enforceable against it in accordance with
its terms.
          (c) No Conflicts; Consents. The execution and delivery by MTVN Parent
and MTVN Sub of this Agreement do not, the execution and delivery by MTVN Parent
and MTVN Sub of each other Transaction Document to which it is, or is specified
to be, a party will not, and the consummation of the Transactions and compliance
by MTVN Parent and MTVN Sub with the terms of the Transaction Documents will not
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Lien upon any
of the MTVN Contribution Assets under, any provision of (i) the Organizational
Documents of MTVN Parent or its subsidiaries, (ii) any MTVN Contributed Contract
or any Contract by which any of the MTVN Contribution Assets is bound or
(iii) any Judgment or Applicable Law applicable to MTVN Parent or its
subsidiaries or their respective properties or assets, other than, in the case
of clauses (ii) and (iii) above, any such items that, individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect with respect to MTVN Parent. No Consent of, or registration,
declaration or filing with any Governmental Entity is required to be obtained or
made by or with respect to MTVN Parent or its subsidiaries in connection with
the (A) execution, delivery and performance of this Agreement or any other
Transaction Document or the consummation of the Transactions or (B) the conduct
by the Company of the Existing Consumer Digital Music Business of MTVN Parent
following the Closing as conducted on the date hereof.
          (d) Title to Assets. MTVN Parent owns, directly or indirectly, and has
good and valid title to all of the MTVN Contribution Assets, free and clear of
all Liens, except Permitted Liens. This Section 3.02(d) does not relate to
MTVN Contributed Intellectual Property, such items being the subject of
Section 3.02(i).
          (e) Profit/Loss Statements. Schedule 3.02(e) sets forth the
profit/loss statements of the Existing Consumer Digital Music Business of
MTVN Parent from January 1, 2004 to June 24, 2007. Such profit/loss statements
have been prepared from the books and records of MTVN Parent relating to its
Existing Consumer Digital Music

16



--------------------------------------------------------------------------------



 



Business and present fairly in all material respects the results of operations
of its Existing Consumer Digital Music Business for the periods indicated.
          (f) No Undisclosed Material Extraordinary Liabilities.
Schedule 3.02(f) sets forth, (A) to the best of MTVN Sub and MTVN Parent’s
knowledge and belief after reasonable diligence and inquiry by MTVN Sub and MTVN
Parent’s officers, all liabilities and obligations of any nature (whether
accrued, absolute, contingent, unasserted or otherwise) of the Existing Consumer
Digital Music Business of MTVN Parent, except for (i) liabilities and
obligations incurred in the ordinary course of the Existing Consumer Digital
Music Business of MTVN Parent consistent with past practice, (ii) taxes,
(iii) liabilities and obligations related to patent infringement claims (which
are addressed below) and (iv) matters that, individually or in the aggregate,
are not reasonably likely to be material to the Existing Consumer Digital Music
Business of MTVN Parent taken as a whole and (B) all patent infringement claims
related to or that would reasonably be purported to be related to the Existing
Consumer Digital Music Business of MTVN Parent about which MTVN Parent has
actual knowledge, without having conducted due diligence or inquiry, except for
patent infringement claims that, individually or in the aggregate, are not
reasonably likely to be material to the Existing Consumer Digital Music Business
of MTVN Parent taken as a whole.
          (g) Contracts. All of the MTVN Contributed Contracts are in full force
and effect and are valid and binding agreements of MTVN Parent and, to the
knowledge of MTVN Parent, the other parties thereto, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws of general applicability
affecting creditors’ rights and remedies, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
Proceeding at law or in equity). To the knowledge of MTVN Parent, no party is in
default in any material respect under any of the MTVN Contributed Contracts, nor
does any condition exist that with notice or the lapse of time or both would
constitute such a default in any material respect. Except that which
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect with respect to MTVN Parent, the
Transactions will not affect the validity or enforceability of any of the
MTVN Contributed Contracts. Except that which individually or in the aggregate,
has not had, and would not reasonably be expected to have, a Material Adverse
Effect with respect to MTVN Parent, no party to any of the MTVN Contributed
Contracts has informed MTVN Parent of its intention or, to MTVN Parent’s actual
knowledge, intends (i) to terminate such Contract or amend the material terms
thereof, (ii) to refuse to renew such Contract upon expiration of its term or
(iii) to renew such Contract upon expiration only on terms and conditions that
are more onerous to MTVN Parent’s Existing Consumer Digital Music Business, as
the case may be, than those now existing. Complete and correct copies of all
Contracts listed in the Schedules, together with all modifications and
amendments thereto, have been made available to RN Parent.
          (h) Permits. Each material Permit of MTVN Parent’s Existing Consumer
Digital Music Business has been validly issued and is in full force and effect,
and

17



--------------------------------------------------------------------------------



 



MTVN Parent is the authorized legal holder thereof and has complied in all
material respects with all the terms and conditions thereof. As of the date
hereof, there is no Proceeding pending or, to MTVN Parent’s knowledge,
threatened, seeking the revocation, modification (in a manner adverse to
MTVN Parent’s Existing Consumer Digital Music Business) or limitation of any
material Permit of MTVN Parent’s Existing Consumer Digital Music Business, and
no such Permit will be subject to suspension, modification, revocation or
non-renewal as a result of the execution of this Agreement or the consummation
of the Transactions, except for such suspensions, modifications, revocations or
non-renewals that individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect with respect to
MTVN Parent. MTVN Parent possesses all material Permits to own or hold under
lease and operate the MTVN Contribution Assets that are necessary to enable it
to conduct its Existing Consumer Digital Music Business as currently conducted.
          (i) Contributed Intellectual Property. Except as has arisen in the
ordinary course of business consistent with past practice and without material
diminution of the value thereof, to the knowledge of MTVN Parent, no other
Person has any claim of ownership or right of use with respect to any
MTVN Contributed Intellectual Property. The use of MTVN Contributed Intellectual
Property by MTVN Parent does not, and the use by the Company immediately after
the Closing will not, conflict with, infringe upon, violate, or interfere with
or constitute an appropriation of any right, title, interest, or goodwill,
including any intellectual property right, patent (including all reissues,
divisions, continuations and extensions thereof), patent application, patent
right, trademark, trademark registration, trademark application, servicemark,
trade name, business name, brand name, copyright, copyright registration,
design, design registrations, and right to any of the foregoing of any other
Person, and, to the knowledge of MTVN Parent, there have been no claims made,
and MTVN Parent has not received any written notice, that any item of
MTVN Contributed Intellectual Property is invalid or conflicts with the asserted
rights of any Person.
          (j) Privacy. To the best of MTVN Sub and MTVN Parent’s knowledge and
belief after reasonable diligence and inquiry by MTVN Sub and MTVN Parent’s
officers, the conduct of MTVN Parent’s Existing Consumer Digital Music Business
by MTVN Parent and its subsidiaries and divisions complies in all material
respects with all Applicable Laws (including the Children’s Online Privacy
Protection Act of 1998, as amended) with respect to the protection of personal
privacy, Personally Identifiable Information regulated thereunder, sensitive
personal information, personal information of children and any other categories
of personal information, whether or not the same is accessed or used by
MTVN Parent’s Existing Consumer Digital Music Business.
          (k) Litigation. There are not any (i) outstanding Judgments against or
affecting the Existing Consumer Digital Music Business of MTVN Parent or
(ii) Proceedings pending or, to the knowledge of MTVN Parent, threatened or
alleged against or affecting the Existing Consumer Digital Music Business of
MTVN Parent, by or against any Governmental Entity or any other Person, that in
any manner challenges or seeks to prevent, enjoin, materially alter or
materially delay the Transactions or that,

18



--------------------------------------------------------------------------------



 



individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect with respect to MTVN Parent.
          (l) Compliance with Applicable Laws. MTVN Parent’s Existing Consumer
Digital Music Business has been and is presently being conducted in compliance
in all material respects with all Applicable Laws. MTVN Parent has not received
any written communication during the past year from a Governmental Entity that
alleges that its Existing Consumer Digital Music Business is not in compliance
in any material respect with any Applicable Laws, and MTVN Parent has not
received any written notice that any investigation or review by any Governmental
Entity with respect to any of its Initial Contributions or its Existing Consumer
Digital Music Business is pending or that any such investigation is
contemplated.
          (m) Material Adverse Effect. Since June 30, 2007, there has not been
any event, change, effect or development that, individually or in the aggregate,
has had, or would reasonably be expected to have, a material adverse effect on
(i) the business, assets, financial condition or results of operations of the
Existing Consumer Digital Music Business of MTVN Parent taken as a whole or
(ii) MTVN Parent’s ability to perform its obligations under any Transaction
Document to which it is, or is specified to be, a party.
          (n) Investment Intent. Each of MTVN Sub Parent and MTVN understands
that (i) the membership interests in the Company to be issued to it as
contemplated by this Agreement or the LLC Agreement have not been, and will not
be, registered under the Securities Act of 1933, as amended, or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, and (ii) to
the extent it acquires any additional membership interests in the Company as
contemplated by the LLC Agreement, it will be acquiring such interests solely
for its own account for investment purposes, and not with a view to the
distribution thereof.
          (o) Sufficiency of Contributed Assets. The MTVN Contribution Assets,
the MTVN License Assets and MTVN Service Assets comprise all the material assets
employed by MTVN Parent and its subsidiaries and divisions necessary to conduct
the Existing Consumer Digital Music Business of MTVN Parent. The
MTVN Contribution Assets, the MTVN License Assets and MTVN Service Assets are
sufficient for the conduct of the Existing Consumer Digital Music Business of
MTVN Parent immediately following the Closing in substantially the same manner
as currently conducted.
ARTICLE IV
Covenants
          SECTION 4.01. Tax Treatment. RN Parent, RN Sub, MTVN Parent and MTVN
Sub hereby agree that the Initial Contributions pursuant to Section 2.01(a) and
Section 2.01(b) of this Agreement and Section 4.01 of the LLC Agreement shall be
treated as tax-free contributions of property under Section 721(a) of the Code.
Therefore,

19



--------------------------------------------------------------------------------



 



none of RN Parent, RN Sub, and MTVN Parent, or MTVN Sub shall take any position
inconsistent with such characterization or with Section 2.01(c) of this
Agreement on any tax return unless otherwise required by law.
          SECTION 4.02. Employee Matters. (a) Shortly following the Closing, the
Company shall offer employment to be effective as of September 1, 2007 to the
employees of RN Parent and MTVN Parent set forth on Schedule 4 hereto. The
Company’s employment offers to employees of MTVN Parent or RN Parent shall be on
such terms as MTVN Parent, MTVN Sub, RN Parent and RN Sub reasonably agree;
provided that the cash compensation (i.e., base salary and bonus opportunity)
provided for in such an offer shall be no less than those provided to the
employee by MTVN Parent or RN Parent immediately prior to the Closing. Employees
who accept the term offer of employment are hereinafter referred to as
“Transferred Employees.”
          (b) Subject to the Company’s compliance with the requirements of
Section 4.02(a) hereof, MTVN Parent, MTVN Sub, RN Parent and RN Sub each agree
to reasonably cooperate to directly or indirectly contribute such employees to
the Company as are reasonably necessary to enable the Company to operate its
business; provided that notwithstanding the generality of the foregoing, Michael
Bloom shall be offered employment as General Manager of the Company.
          (c) Within 60 days following the Closing, the Company shall develop a
long term incentive program based on the performance of the Company on terms
reasonably agreed by MTVN Parent, MTVN Sub, RN Parent and RN Sub. The Company
shall implement such long term incentive program prior to January 1, 2008.
          (d) From and after the Closing, the Company shall provide Transferred
Employees who were formerly employees of MTVN Parent immediately prior to the
Closing (the “MTVN Transferred Employees”) and Transferred Employees who were
formerly employees of RN Parent immediately prior to the Closing (the “RN
Transferred Employees”), compensation (including cash compensation in accordance
with Section 4.02(a)) and benefits (including severance benefits) that are
substantially comparable in the aggregate to those provided to the similarly
situated Transferred Employees who were formerly employees of RN Parent
immediately prior to the Closing; provided that in no event shall the aggregate
compensation and benefits, (including severance benefits) paid or payable by the
Company to an MTVN Transferred Employee or RN Transferred Employee be
substantially less than those paid or payable to the MTVN Transferred Employee
or RN Transferred Employee, respectively, immediately prior to the Closing.
          (e) For purposes of eligibility, vesting and benefit accrual (other
than benefit accrual with respect to any defined benefit plans) under each
employee benefit plan of the Company in which any MTVN Transferred Employee or
RN Transferred Employee is eligible to participate after the Closing, the
Company shall treat the service of such MTVN Transferred Employee or RN
Transferred Employee with the Company as service with the Company. Following the
Closing, for purposes of each employee benefit plan of the Company in which any
MTVN Transferred Employee or RN Transferred

20



--------------------------------------------------------------------------------



 



Employee or his or her eligible dependents is eligible to participate after the
Closing, the Company (i) shall waive, or cause to be waived, any pre-existing
condition, exclusion, actively-at-work requirement or waiting period to the
extent such condition, exclusion, requirement or waiting period was satisfied or
waived under a comparable employee benefit plan as of the Closing and (ii) shall
provide, or cause to be provided, full credit for any co-payments, deductibles
or similar payments made or incurred under a comparable employee benefit plan
prior to the Closing.
          SECTION 4.03. Expenses; Transfer Taxes. (a) All costs and expenses
incurred in connection with the preparation of the Transaction Documents and the
consummation of the Transactions shall be paid by the party incurring such costs
and expenses.
          (b) Each of RN Parent and MTVN Parent shall pay all Transfer Taxes on
its Initial Contributions Contributed to the Company pursuant to Section 2.01.
          SECTION 4.04. Other Assets. (a) In the event that at any time or from
time to time after the date hereof, RN Parent shall have knowledge that any RN
Other Asset has not been Contributed, licensed or provided in the form of
services to the Company, RN Parent shall promptly transfer the benefits of such
RN Other Asset to the Company by Contributing, licensing or providing in the
form of services such RN Other Asset on terms substantially similar to those
applicable to comparable RN License Assets or RN Service Assets, as the case may
be. Prior to any such transfer, RN Parent shall be deemed to have held such RN
Other Asset in trust for the Company. Upon such transfer, RN Parent shall
provide to MTVN Parent the representations and warranties for such RN Other
Asset that would have been provided had such RN Other Asset been included as
part of the RN Contribution Assets, RN License Assets or RN Service Assets, as
applicable, and RN Parent shall be subject to indemnification obligations and
all other consequences applicable to a breach of such representations and
warranties.
          (b) In the event that at any time or from time to time after the date
hereof, MTVN Parent shall have knowledge that any MTVN Other Asset has not been
Contributed, licensed or provided in the form of services to the Company,
MTVN Parent shall promptly transfer the benefits of such MTVN Other Asset to the
Company by Contributing, licensing or providing in the form of services such
MTVN Other Asset on terms substantially similar to those applicable to
comparable MTVN License Assets or MTVN Service Assets, as the case may be. Prior
to any such transfer, MTVN Parent shall be deemed to have held such MTVN Other
Asset in trust for the Company. Upon such transfer, MTVN Parent shall provide to
RN Parent the representations and warranties for such MTVN Other Asset that
would have been provided had such MTVN Other Asset been included as part of the
MTVN Contribution Assets, MTVN License Assets or MTVN Service Assets, as
applicable, and MTVN Parent shall be subject to indemnification obligations and
all other consequences applicable to a breach of such representations and
warranties. In particular, MTVN Parent and RN Parent hereby agree to negotiate
in good faith within thirty (30) days from the Closing appropriate additional
contributions pursuant to this Agreement and/or appropriate licenses to the
Company for use in the Company’s digital consumer music business, on

21



--------------------------------------------------------------------------------



 



terms substantially similar to those used for technology licensed to the Company
by RN Parent in the RN License and Services Agreement, to use, modify and own
derivative works with respect to the portions of the following components
developed or acquired specifically for the URGE digital music service: (i) the
web version of URGE, (ii) software with respect to the back-end system of the
URGE music service, and (iii) wireframes and design for each of the web version
of URGE, URGE community design and URGE mobile development, subject in each case
to third party rights.
          SECTION 4.05. Further Assurances. (a) From time to time after the date
hereof, as and when reasonably requested by another party, each party shall
execute and deliver, or cause to be executed and delivered, all such documents
and instruments and shall take, or cause to be taken, all such further or other
actions as such other party may reasonably deem necessary or desirable to give
effect to the Transactions.
          (b) In the event that at any time or from time to time after the date
hereof, a party shall receive or otherwise possess any asset which was included
in any party’s Initial Contributions that was not assigned or otherwise
transferred to the Company at the date hereof, such party shall promptly
transfer, or cause to be transferred, such asset to the Company. Prior to any
such transfer, the party possessing such asset shall hold such asset (and all
earnings generated by such asset from and after the date hereof) in trust for
the Company.
ARTICLE V
Indemnification
          SECTION 5.01. RN Indemnification. (a)  RN Parent shall indemnify
MTVN Parent and its Affiliates, the Company and its Affiliates and each of their
respective officers, directors, employees, stockholders, agents and
representatives against, and hold them harmless from, any loss, liability,
claim, damage or expense (including reasonable legal fees and expenses)
(“Losses”) as incurred (payable promptly upon written request), to the extent
arising from, in connection with or otherwise with respect to:
     (i) any breach of any representation or warranty of RN Parent or RN Sub
that survives the Closing and is contained in this Agreement;
     (ii) any failure by RN Parent or RN Sub to perform or fulfill any of its
covenants or agreements contained in this Agreement;
     (iii) any RN Excluded Liability; and
     (iv) any fees, expenses or other payments incurred or owed by RN Parent or
RN Sub to any brokers, financial advisors or comparable other persons retained
or employed by it in connection with the Transactions.
          (b) RN Sub and RN Parent shall not be required to indemnify any
person, and shall not have any liability:

22



--------------------------------------------------------------------------------



 



     (i) under clauses (i) and (ii) of Section 5.01(a) unless the aggregate of
all Losses for which RN Parent would, but for this clause (i), be liable exceeds
on a cumulative basis an amount equal to $[ * ], and then only to the extent of
any such excess;
     (ii) under clauses (i) and (ii) of Section 5.01(a) for any individual items
where the Loss relating thereto is less than $[ * ] and such items shall not be
aggregated for purposes of clause (i) of this Section 5.01(b);
     (iii) under clauses (i) and (ii) of Section 5.01(a) in excess of
$200 million (except that this clause (iii) shall not apply to any wilful breach
of any covenant by RN Parent or RN Sub); and
     (iv) under Section 5.01(a) to the extent the liability or obligation arises
as a result of any action taken or omitted to be taken by MTVN Parent or MTVN or
any of its Affiliates.
          SECTION 5.02. MTVN Indemnification. (a)  MTVN Parent shall indemnify
RN Parent and its Affiliates, the Company and its Affiliates and each of their
respective officers, directors, employees, stockholders, agents and
representatives against, and hold them harmless from, any Losses, as incurred
(payable promptly upon written request), to the extent arising from, in
connection with or otherwise with respect to:
     (i) any breach of any representation or warranty of MTVN Parent or MTVN Sub
that survives the Closing and is contained in this Agreement;
     (ii) any failure by MTVN Parent or MTVN Sub to perform or fulfill any of
its covenants or agreements contained in this Agreement;
     (iii) any MTVN Excluded Liability; and
     (iv) any fees, expenses or other payments incurred or owed by MTVN Parent
or MTVN Sub to any brokers, financial advisors or comparable other persons
retained or employed by it in connection with the Transactions.
          (b) MTVN Sub and MTVN Parent shall not be required to indemnify any
person, and shall not have any liability:
     (i) under clauses (i) and (ii) of Section 5.02(a) unless the aggregate of
all Losses for which MTVN Parent would, but for this clause (i), be liable
exceeds on a cumulative basis an amount equal to $[ * ], and then only to the
extent of any such excess;
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

23



--------------------------------------------------------------------------------



 



     (ii) under clauses (i) and (ii) of Section 5.02(a) for any individual items
where the Loss relating thereto is less than $[ * ] and such items shall not be
aggregated for purposes of clause (i) of this Section 5.02(b);
     (iii) under clauses (i) and (ii) of Section 5.02(a) in excess of
$200 million (except that this clause (iii) shall not apply to any wilful breach
of any covenant by MTVN Parent or MTVN Sub); and
     (iv) under Section 5.02(a) to the extent the liability or obligation arises
as a result of any action taken or omitted to be taken by RN Parent or RN Sub or
any of its Affiliates.
          SECTION 5.03. Company Indemnification. The Company shall indemnify RN
Parent and its Affiliates, MTVN Parent and its Affiliates and each of their
respective officers, directors, employees, stockholders, agents and
representatives against, and hold them harmless from, any Losses, as incurred
(payable promptly upon written request), to the extent arising from, in
connection with or otherwise with respect to any failure by the Company to
perform or fulfill any of its covenants or agreements contained in this
Agreement, including without limitation with respect to any of the
MTVN Contribution Assets, RN Contribution Assets, MTVN Included Liabilities or
RN Included Liabilities; provided, that, if the indemnified party is RN Sub, RN
Parent, an Affiliate thereof or an officer, director, employee, stockholder,
agent or representative thereof, neither RN Sub, RN Parent or any Affiliate
thereof shall participate nor have any involvement in the Company’s defense of
such claim, and if the indemnified party is MTVN Sub, MTVN Parent, an Affiliate
thereof or an officer, director, employee, stockholder, agent or representative
thereof, neither MTVN Sub, MTVN Parent or any Affiliate thereof shall
participate nor have any involvement in the Company’s defense of such claim;
provided, further that the settlement or payment by the Company of any such
claim or any other action or decision in connection with such claim valued in
excess of $[  * ]shall require Unanimous Approval (as defined in the LLC
Agreement) in accordance with Section 9.03 of the LLC Agreement, such approval
not to be unreasonably withheld. Any disputes with respect to any such
settlements or payment of such claims shall be resolved in accordance with
Section 6.10 of this Agreement.
          SECTION 5.04. Calculation of Losses. The amount of any Loss for which
indemnification is provided under this Article V shall be net of any amounts
actually recovered by the indemnified party under insurance policies with
respect to such Loss and shall be (i) increased to take account of any net tax
cost incurred by the indemnified party arising from the receipt of indemnity
payments hereunder (grossed up for such increase) and (ii) reduced to take
account of any net tax benefit realized by the indemnified party arising from
the incurrence or payment of any such Loss. In computing the amount of any such
tax cost or tax benefit, the indemnified party shall be
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

24



--------------------------------------------------------------------------------



 



deemed to recognize all other items of income, gain, loss deduction or credit
before recognizing any item arising from the receipt of any indemnity payment
hereunder or the incurrence or payment of any indemnified Loss.
          SECTION 5.05. Termination of Indemnification. The obligations to
indemnify and hold harmless any party, (i) pursuant to Section 5.01(a)(i) or
5.02(a)(i), shall terminate when the applicable representation or warranty
terminates pursuant to Section 5.08 and (ii) pursuant to the other clauses of
Sections 5.01, 5.02 and 5.03 shall not terminate; provided, however, that such
obligations to indemnify and hold harmless shall not terminate with respect to
any item as to which the person to be indemnified shall have, before the
expiration of the applicable period, previously made a claim by delivering a
notice of such claim (stating in reasonable detail the basis of such claim)
pursuant to Section 5.06 to the party to be providing the indemnification.
          SECTION 5.06. Procedures; Exclusivity. (a)  In order for a party (the
“indemnified party”), to be entitled to any indemnification provided for under
this Agreement in respect of, arising out of or involving a claim made by any
Person against the indemnified party (a “Third Party Claim”), such indemnified
party must notify the indemnifying party in writing (and in reasonable detail)
of the Third Party Claim promptly after receipt by such indemnified party of
written notice of the Third Party Claim; provided, however, that failure to give
such notification shall not affect the indemnification provided hereunder except
to the extent the indemnifying party shall have been actually and materially
prejudiced as a result of such failure. Thereafter, the indemnified party shall
deliver to the indemnifying party, promptly after the indemnified party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the indemnified party relating to the Third Party Claim.
          (b) If a Third Party Claim is made against an indemnified party, the
indemnifying party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
indemnifying party; provided, however, that such counsel is not reasonably
objected to by the indemnified party. Should the indemnifying party so elect to
assume the defense of a Third Party Claim, the indemnifying party shall not be
liable to the indemnified party for any legal expenses subsequently incurred by
the indemnified party in connection with the defense thereof. If the
indemnifying party assumes such defense, the indemnified party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the indemnifying party, it being
understood that the indemnifying party shall control such defense. The
indemnifying party shall be liable for the fees and expenses of counsel employed
by the indemnified party for any period during which the indemnifying party has
not assumed the defense thereof. If the indemnifying party chooses to defend or
prosecute a Third Party Claim, all the indemnified parties shall cooperate in
the defense or prosecution thereof. Such cooperation shall include the retention
and (upon the indemnifying party’s request) the provision to the indemnifying
party of records and information that are reasonably relevant to such Third
Party Claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Whether or not the indemnifying party assumes the defense of a

25



--------------------------------------------------------------------------------



 



Third Party Claim, the indemnified party shall not admit any liability with
respect to, or settle, compromise or discharge, such Third Party Claim without
the indemnifying party’s prior written consent (which consent shall not be
unreasonably withheld). If the indemnifying party assumes the defense of a Third
Party Claim, it shall not settle any such claim without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld); provided, however, that the indemnified party shall agree to any
settlement, compromise or discharge of a Third Party Claim that the indemnifying
party may recommend and that by its terms obligates the indemnifying party to
pay the full amount of the liability in connection with such Third Party Claim,
which releases the indemnified party completely in connection with such Third
Party Claim and that would not otherwise adversely affect the indemnified party.
Notwithstanding the foregoing, the indemnifying party shall not be entitled to
assume the defense of any Third Party Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Third Party Claim) if the Third Party Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party that the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages. If such equitable relief or other relief portion of the
Third Party Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.
          (c) In the event any indemnified party should have a claim against any
indemnifying party under this Article V that does not involve a Third Party
Claim being asserted against or sought to be collected from such indemnified
party, the indemnified party shall deliver notice of such claim with reasonable
promptness to the indemnifying party. Subject to Sections 5.05 and 5.07, the
failure by any indemnified party so to notify the indemnifying party shall not
relieve the indemnifying party from any liability that it may have to such
indemnified party under this Article V, except to the extent that the
indemnifying party demonstrates that it has been materially prejudiced by such
failure.
          (d) After the Closing, Sections 5.01 and 5.02 shall constitute the
exclusive remedy for any misrepresentation or breach of warranty contained in
this Agreement.
          SECTION 5.07. Mitigation. RN Parent and MTVN Parent shall cooperate
with each other with respect to resolving any claim or liability with respect to
which one party is obligated to indemnify the other party hereunder, including
by making commercially reasonably efforts to mitigate or resolve any such claim
or liability; provided, however, that such party shall not be required to make
such efforts if they would be detrimental in any material respect to such party.
In the event that RN Parent or MTVN Parent shall fail to make such commercially
reasonably efforts to mitigate or resolve any claim or liability, then (unless
the proviso to the foregoing sentence shall be applicable) notwithstanding
anything else to the contrary contained herein, the other party shall not be
required to indemnify any Person for any loss, liability, claim, damage or
expense that could reasonably be expected to have been avoided if RN Parent or
MTVN Parent, as the case may be, had made such efforts.

26



--------------------------------------------------------------------------------



 



          SECTION 5.08. Survival. The representations and warranties contained
in Sections 3.01 and 3.02 of this Agreement shall survive the Closing and shall
terminate two years from the date of this Agreement. The covenants and
agreements in this Agreement shall survive in accordance with their terms or, if
no term is stated, then shall survive indefinitely.
ARTICLE VI
Miscellaneous
          SECTION 6.01. Notices. Except as otherwise expressly provided in this
Agreement, all notices, requests and other communications to any party hereunder
shall be in writing (including a facsimile or similar writing) and shall be
given to such party at the address or facsimile number set forth for such party
in Schedule 7 hereto or as such party shall hereafter specify for the purpose by
notice to the other parties. Each such notice, request or other communication
shall be effective (a) if given by facsimile, at the time such facsimile is
transmitted and the appropriate confirmation is received (or, if such time is
not during a Business Day, at the beginning of the next such Business Day),
(b) if given by mail, five Business Days (or, (i) if by overnight courier, one
Business Day, or (ii) if to an address outside the United States, seven Business
Days) after such communication is deposited in the mails with first-class
postage prepaid, addressed as aforesaid, or (c) if given by any other means,
when delivered at the address specified pursuant to this Section 6.01.
          SECTION 6.02. No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of all the parties hereto and their
successors and assigns, and their legal representatives. No party may assign
this Agreement or any of its rights, interests or obligations in connection with
the Transactions. Except as expressly set forth in Article V, this Agreement is
not intended to confer any rights or remedies hereunder upon, and shall not be
enforceable by, any Person other than the parties hereto.
          SECTION 6.03. Waiver. No failure by any party to insist upon the
strict performance of any covenant, agreement, term or condition of this
Agreement or to exercise any right or remedy consequent upon a breach of such or
any other covenant, agreement, term or condition shall operate as a waiver of
such or any other covenant, agreement, term or condition of this Agreement. Any
party by notice given in accordance with Section 6.01 may, but shall not be
under any obligation to, waive any of its rights or conditions to its
obligations hereunder, or any duty, obligation or covenant of any other party.
No waiver shall affect or alter the remainder of this Agreement but each and
every covenant, agreement, term and condition hereof shall continue in full
force and effect with respect to any other then existing or subsequent breach.
The rights and remedies provided by this Agreement are cumulative and the
exercise of any one right or remedy by any party shall not preclude or waive its
right to exercise any or all other rights or remedies.
          SECTION 6.04. Integration. The Transaction Documents and all other
written agreements contemporaneously entered into herewith by the parties
constitute the

27



--------------------------------------------------------------------------------



 



entire agreement among the parties pertaining to the subject matter hereof and
supersede all prior agreements and understandings of the parties in connection
herewith, and no covenant, representation or condition not expressed in this
Agreement shall affect, or be effective to interpret, change or restrict, the
express provisions of this Agreement.
          SECTION 6.05. Headings. The titles of Articles and Sections of this
Agreement are for convenience only and shall not be interpreted to limit or
amplify the provisions of this Agreement.
          SECTION 6.06. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.
          SECTION 6.07. Severability. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid; provided, however, that in such case the parties
shall endeavor to amend or modify this Agreement to achieve to the extent
reasonably practicable the purpose of the invalid provision.
          SECTION 6.08. Amendments and Modifications. This Agreement may be
amended or modified at anytime and from time to time with the written consent of
each party.
          SECTION 6.09. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.
          SECTION 6.10. Dispute Resolution. Any and all disputes arising out of
or relating to any aspect of this Agreement shall be resolved pursuant the
provisions set forth in Schedule 6.
          SECTION 6.11. Waiver of Jury Trial. Each of the parties irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated by this
Agreement.
          SECTION 6.12. Absence of Presumption. The parties have participated
jointly in the negotiation and drafting of this Agreement and, in the event of
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by such parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties hereto as of the day and year first above written.

                      RHAPSODY AMERICA LLC,    
 
               
 
      by        
 
               /s/ MICHAEL BLOOM    
 
               
 
          Name: Michael Bloom    
 
          Title: General Manager    
 
                    REALNETWORKS, INC.,    
 
               
 
      by        
 
               /s/ ROBERT GLASER    
 
               
 
          Name: Robert Glaser    
 
          Title: Chief Executive Officer    
 
                    REALNETWORKS DIGITAL MUSIC OF CALIFORNIA, INC.,    
 
               
 
      by        
 
               /s/ ROBERT GLASER    
 
               
 
          Name: Robert Glaser    
 
          Title: President and CEO    
 
                    VIACOM INTERNATIONAL INC.,    
 
               
 
      by        
 
               /s/ MICHAEL D. FRICKLAS    
 
               
 
          Name: Michael D. Fricklas    
 
          Title: Executive Vice President,    
 
                    General Counsel and Secretary    
 
                    DMS HOLDCO INC.    
 
               
 
      by        
 
               /s/ MICHAEL D. FRICKLAS    
 
               
 
          Name: Michael D. Fricklas    
 
          Title: Executive Vice President    

29